Exhibit 10.4



[bboxnetservlogo2q18.jpg]
 

Contact
Black Box Corporation
Timothy C. Huffmyer
Vice President, Chief Financial Officer and Treasurer
Phone: (724) 873-6788
Email: investors@blackbox.com
FOR IMMEDIATE RELEASE
Black Box Appoints E.C. Sykes as President and CEO
Brings Strong Track Record of Growth
PITTSBURGH, PENNSYLVANIA, February 9, 2016 -Black Box Corporation (NASDAQ:BBOX),
a leading technology solutions provider, announced today that E.C. Sykes has
been appointed President and Chief Executive Officer of the Company, effective
February 29, 2016. He also will join the Board at that time. Mike McAndrew will
resign from the Board on that date but will remain available to assist Mr. Sykes
on transition matters.
Mr. Sykes has a demonstrated track record of leading growth and profitability in
a variety of challenging product and service businesses. He was President and
CEO of Circuit Board Assemblers which was recognized as one the fastest growing
companies in the nation when it was acquired by Flextronics. He spent 14 years
at Flextronics International, starting as the North Carolina General Manager and
profitably grew revenue from $20M to $200M, then as Vice President of the
Guadalajara, Mexico operations where revenue grew from $550M to $1B, and as
Group President of the Industrial and Emerging Products Group where the revenue
grew from $625M to over $4B to lead the industry. Under Mr. Sykes, this
international business group, employed more than 35,000 employees, operated in
60 manufacturing sites in 19 countries. The customer base was expanded to over
400 clients in 10 markets by structuring the services to address specific market
needs and tucking in niche acquisitions to fill technology gaps. Mr. Sykes most
recently was President and CEO of Switch Lighting, a Silicon Valley LED lighting
company, where he reset the business strategy, drove operational improvements
and focused on reinvigorating the company’s product line and partnerships.
Thomas G. Greig, Chairman of the Board of Directors, stated, “We are very
pleased to have E.C. Sykes as our next CEO. He has shown the ability to
dramatically grow businesses profitably. He is also noted for his
entrepreneurial skills and ability to collaborate with clients to create unique,
value-added solutions. That will serve Black Box well in our dynamic markets as
we continue to add relevant IT solutions to our portfolio.”
Mr. Sykes stated, “It is quite an honor and privilege to be given the
opportunity to lead this company with its 40-year history of profitably
providing products and services to the technology marketplace. I am impressed
with Black Box’s key assets, including its list of marquee customers, strong
client base, diverse technology skillset and broad geographic reach. I look
forward to working with our more than 3,500 Team Members to leverage these
assets and take the company to the next level.”
Mr. Greig continued, “I would like to thank Mike McAndrew for his more than 26
years of service to Black Box. His distinguished career with Black Box began in
our information technology group and has ended with his more than 13 years as an
Executive Officer. As CEO, he had the courage to lead the transformation of this
company into a fully integrated enterprise. On behalf of the Board of Directors
and the Black Box Team, we wish him well in his future endeavors.”
About Black Box
Black Box is a leading technology solutions provider dedicated to helping
customers build, manage, optimize, and secure their IT infrastructure. Black Box
delivers high-value products and services through its global presence and more
than 3,500 team members. To learn more, visit the Black Box website at
http://www.blackbox.com.
Black Box® and the Double Diamond logo are registered trademarks of BB
Technologies, Inc.




--------------------------------------------------------------------------------

Exhibit 10.4



Any forward-looking statements contained in this release are made pursuant to
the safe harbor provisions of the Private Securities Litigation Reform Act of
1995 and speak only as of the date of this release. You can identify these
forward-looking statements by the fact that they use words such as "should,"
"anticipate," "estimate," "approximate," "expect," "target," "may," "will,"
"project," "intend," "plan," "believe" and other words of similar meaning and
expression in connection with any discussion of future operating or financial
performance. One can also identify forward-looking statements by the fact that
they do not relate strictly to historical or current facts. Forward-looking
statements are inherently subject to a variety of risks and uncertainties that
could cause actual results to differ materially from those projected. Although
it is not possible to predict or identify all risk factors, certain risk factors
are included in the Company's Annual Report on Form 10-K for the fiscal year
ended March 31, 2015. We can give no assurance that any goal, plan or target set
forth in forward-looking statements will be achieved and readers are cautioned
not to place undue reliance on such statements, which speak only as of the date
made. We undertake no obligation to release publicly any revisions to
forward-looking statements as a result of future events or developments and
caution you not to unduly rely on any such forward-looking statements.




